NO. 12-10-00358-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

PELTIER ENTERPRISES, INC.                              §        APPEAL FROM THE
d/b/a PELTIER NISSAN,
APPELLANTS
                                                       §        COUNTY COURT AT LAW
V.

LISA SANDERS,
APPELLEE                                               §        SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On October 26, 2010, Appellant Peltier Enterprises, Inc. filed a notice of appeal
complaining of the trial court’s order signed on August 5, 2010 granting a motion for nonsuit
filed by Appellee Lisa Sanders. After requesting and receiving briefing from both parties, we
concluded that the order is not final. We concluded further that the order will not be final until
the trial court rules on Peltier’s pending motion for sanctions.
         On December 17, 2010, this court notified Peltier, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that the information received in this appeal does not contain a final
judgment or other appealable order. Peltier was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before January 17,
2011, to show the jurisdiction of this court. The deadline for amendment has passed, and the
information in the appeal has not been amended to show the jurisdiction of this court.
Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered January 26, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)